110 F.3d 60
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Mansel THOMAS, Plaintiff-Appellant,v.S.R. WITKOWSKI, Warden, P.C.I.;  Stan Burke, Deputy Warden,P.C.I,;  Unknown Male Officers of 1st, 2nd, and 3rd Shifts,P.C.I.;  Unknown Female Secretary to Stan Burke, P.C.I.;Sergeant Brown, 1st Shift Assistant Supervisor, Defendants-Appellees.
No. 96-7399.
United States Court of Appeals, Fourth Circuit.
Submitted March 27, 1997.Decided April 3, 1997.

Charles Mansel Thomas, Appellant Pro Se.
Ronald Keith Wray, II, GIBBES, GALLIVAN, WHITE & BOYD, P.A., Greenville, South Carolina, for Appellees.
Before RUSSELL, LUTTIG, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order denying relief on his 42 U.S.C. § 1983 (1994) complaint.  We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Thomas v. Witkowski, No. CA-95-1109-23BD (D.S.C. Aug. 8, 1996).  We deny the motion for oral argument and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED